Results of Shareholder Votes The Annual Meeting of Shareholders was held October 18, 2010. At this meeting common and preferred shareholders of the Fund voted on the election of Trustees. Voting results for the election of Trustees by common shareholders are set forth below: # of Shares In Favor # of Shares Withheld Randall C. Barnes Clifford D. Corso # of Shares In Favor # of Shares Withheld Randall C. Barnes 8 Clifford D. Corso 8 The terms of the following Trustees of the Fund did not expire in 2010: Ronald A. Nyberg, Ronald E. Toupin, Jr. and Kevin M. Robinson.
